                       UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OHIO
                             EASTERN DIVISION

MATTHEW J. HOYO,
                                       CASE NO. 2:18-CV-579
      Petitioner,                      CRiM. NO. 15-CR-256
                                       JUDGE MICHAEL H. WATSON
      V.                               Magistrate Judge Cheisey M. Vascura

UNiTED STATES OF AMERICA,

      Respondent.

                              OPINION AND ORDER


      Petitioner asserts that he was denied the effective assistance of counsel

because his attorney failed to file an appeal after being requested to do so. After

conducting an evidentiary hearing on the Issue, the Magistrate Judge found

Petitioner's allegation to be unworthy of credit and, In contrast, found the

testimony of Petitioner's defense attorney, denying this allegation, to be worthy of

credit. On October 1, 2019, the Magistrate Judge Issued a Report and

Recommendation recommending that Petitioner's claim be denied and that the

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2255 be dismissed.

EOF No. 115. Petitioner has filed an Objection to the Magistrate Judge's Report
and Recommendation. EOF No. 116.

      Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo

review. The Magistrate Judge In this case held a hearing regarding Petitioner's

allegation and found Petitioner's former counsel to be more credible than

Petitioner. On objection, Petitioner argues only that, because the right to appeal
is an important right, the Court shouid give Petitioner the benefit of the doubt in

regards to the veracity of his aiiegation. Notabiy, Petitioner does not cite that any

testimony was excluded or characterized incorrectly by the Magistrate Judge. He

does not point to any errors regarding the evidentiary hearing; he simply

contends the Court should err on the side of believing him rather than his former

counsel. The Court disagrees. The Court has reviewed the transcript of the

hearing before the Magistrate Judge as well as the evidence submitted for the

hearing and finds there is no basis to question the Magistrate Judge's credibility

determination. Moreover, there is no legal duty to believe a habeas Petitioner on

a factual matter. Therefore, for the reasons detailed in the Magistrate Judge's

Report and Recommendation, ECF No. 115, Petitioner's Objection, ECF No.

116, is OVERRULED. The Report and Recommendation, ECF No. 115, is

ADOPTED and AFFIRMED. This action is hereby DISMISSED.

      Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings in

the United States District Courts, the Court must consider whether to issue a

Certificate of Appealability ("COA"). 28 U.S.C. § 2253(c)(1)(B). When a claim

has been denied on the merits, a COA may issue only if the movant "has made a

substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

To make a substantial showing of the denial of a constitutional right, a movant

must show "that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that

the issues presented were 'adequate to deserve encouragement to proceed
further.'" Slack v. McDanlel, 529 U.S. 473,484 (2000) (quoting Barefoot v.
Estelle, 463 U.S. 880, 893, n. 4 (1983)). When a claim has been denied on

procedural grounds, a COA may issue if the movant establishes that jurists of
reason would find it debatable whether the motion states a valid claim of the

denial of a constitutional right, and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling. Id.

Thus, there are two components to determining whether a COA should Issue

when a claim is dismissed on procedural grounds: "one directed at the underlying

constitutional claims and one directed at the district court's procedural holding."

Id. at 485. The court may first "resolve the issue whose answer is more apparent

from the record and arguments." Id.

      This Court is not persuaded that reasonable jurists would debate the

dismissal of Petitioner's claim on the merits.

      Petitioner also seeks a COA on his claims of prosecutorial misconduct and

the Court's alleged improper ruling in regard to the denial of Petitioner's request

for a mistrial. This Court dismissed these claims on March 28, 2019. Opinion

and Order, EOF No. 109. Further, Petitioner never objected to the Magistrate

Judge's recommendation of dismissal of these claims. He thereby has waived

his right to appeal these issues. See Thomas v. Arn, 474 U.S. 140 (1985);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

      Therefore, the Court DECLINES to issue a certificate of appealability.
      The Court CERTIFIES that the appeal would not be In good faith and that
an application to proceed in forma pauperis on appeal should be DENIED.
     The Clerk Is DIRECTED to enter FINAL JUDGMENT.

     IT IS SO ORDERED.


                                    MICHAEL H. WATSON, JUDGE
                                    UNITED STATES DISTRICT COURT
